Title: Thomas Jefferson to Craven Peyton, 23 March 1817
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello
Mar. 23. 17.
          
          You sometime ago had corn for sale which you were so kind as to offer me. if you have still any to spare, I will be glad to take it at the price at which you are selling. be so good as to inform me by the bearer, and as to the quantity and price.
          
            I salute you with esteem and respect.
            Th: Jefferson
          
        